                                              [Dkt. Nos. 8, 13, 14]

                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


 KIMBERLY C. IWU (and all those
 persons similarly situated),

                  Plaintiff,          Civ. No. 19-15591 (RMB/AMD)

      v.
                                      ORDER
 VOLUNTEERS OF AMERICA DELAWARE
 VALLEY, HARRY JULIAN, and
 ALBERT BOSHER,

                  Defendants.



     THIS MATTER comes before the Court upon a Motion to Dismiss

[Dkt. No. 8], filed by Defendants Volunteers of America Delaware

Valley (“VOADV”), Harry Julian, and Albert Bosher (collectively,

“Defendants”), seeking the dismissal of Pro Se Plaintiff

Kimberly C. Iwu’s Complaint. In response to Defendants’ Motion,

Plaintiff filed a Motion for Default Judgment [Dkt. No. 13] and

a Motion for a Temporary Restraining Order [Dkt. No. 14].

     For the reasons set forth in the corresponding Opinion of

the same date,

     IT IS, on this 31st day of March 2020, hereby

     ORDERED that Defendant’s Motion to Dismiss [Dkt. No. 8] is

GRANTED and Plaintiff’s Complaint is DISMISSED; and it is

further
     ORDERED that Plaintiff’s Motion for Default Judgment [Dkt.

No. 13] and Motion for a Temporary Restraining Order [Dkt. No.

14] are both be DENIED; and it is further

     ORDERED that the Clerk of the Court shall CLOSE this case.


                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    UNITED STATES DISTRICT JUDGE




                                2
